Citation Nr: 9916298	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active duty for training from February 1984 
to August 1984, May 10, 1990 to August 6, 1990 and during May 
and July 1991.  The state National Guard did not verify the 
active duty for training in July 1991, but the file contains 
orders for that period, a medical report made during that 
time and the appellant's testimony.  For the purposes of this 
decision, the Board will consider a period of active duty for 
training in July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 1996, a hearing was held before Lawrence M. 
Sullivan, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The case was previously before the Board in May 1996, when it 
was remanded for records and adjudicative action.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  There is no evidence that the appellant had active 
service.  

3.  There is no competent evidence that paranoid 
schizophrenia was manifested during the appellant's active 
duty for training.  

4.  A schizotypal personality disorder was manifested during 
the appellant's active duty for training.  

5.  There is no competent evidence to connect the appellant's 
paranoid schizophrenia to the schizotypal personality 
disorder manifested during the appellant's active duty for 
training.  


CONCLUSION OF LAW

The claim of service connection for paranoid schizophrenia is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In this appeal for service connection for paranoid 
schizophrenia, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
including active duty for training.  38 U.S.C.A. §§ 101(16), 
(24), 1110, 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, the first requirement for a well grounded claim 
has been met.  There is competent evidence of a current 
disability.  The file contains diagnoses of schizophrenia 
made by physicians.  

The second requirement is also met, the appellant is 
competent to report what he experienced.  He has testified of 
problems with dreams during his active duty for training in 
1990 and July 1991.  This is evidence of disease or injury 
during service.  

However, the claim must be denied because the third 
requirement for a well grounded claim has not been met.  That 
is, there is no evidence from a competent witness which links 
the current disability to the symptoms experienced in 
service.  

The appellant has testified that he began having problems 
with dreams during his active duty for training from May to 
August 1990, although he did not seek medical treatment at 
that time.  (RO July 1993 hearing transcript, at 2.)  He 
stated that he had the problem all the time after his 1990 
active duty for training.  (RO July 1993 hearing transcript, 
at 3.)  He also testified that on the flight to Germany for 
his July 1991 active duty for training, he experienced dreams 
which led to his psychiatric evaluation.  (RO July 1993 
hearing transcript, at 2.)  The appellant may feel that the 
symptoms which he experienced during service are those of his 
current schizophrenia.  However, he does not have the medical 
training and experience to make a psychiatric diagnosis.  
Whether the symptoms on active duty for training were 
manifestations of the current schizophrenia presents a 
medical question which requires the expertise of a physician 
or other trained medical specialist.  See Grottveit, at 93.  
While a witness is competent to testify of continuing 
symptoms, a trained medical witness is required to provided 
competent evidence that the continuing symptoms described by 
the lay witness can be connected to the current disability.  
See Savage, at 497, 498.  In this case, there is no evidence 
from a competent source which connects the symptoms, which 
the appellant describes as occurring on active duty for 
training, with the current disability.  

There is a report made during the July 1991 active duty for 
training in which a psychiatrist reported on his examination 
of the appellant.  The doctor reported that there was no Axis 
I diagnosis of schizophrenia or other acquired psychiatric 
disability.  The doctor diagnosed a schizotypal personality 
disorder.  He explained that the condition was a deeply 
ingrained maladaptive pattern of behavior of long duration 
which interfered within the appellant's ability to perform 
military duty.  Separation was recommended because the 
disorder was so severe that his ability to function in a 
military environment was significantly impaired.  Orders show 
that the appellant was subsequently released from service 
because of the personality disorder.  

A personalty disorder is not a disability with the meaning of 
the laws providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.127 (1998).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996). 

The Board's review of this case shows that physicians have 
recorded histories in which the appellant said that his 
symptoms began while on active duty for training.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette 
(as to determination of well groundedness) [], because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  In this instance, the records show 
only histories provided by the appellant and they have not 
been enhanced or endorsed by any comments from a competent 
medical witness.  

Since there is no evidence from a competent witness which 
connects the current schizophrenia to disease or injury 
during active duty for training, the claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  

It has been argued that the appellant served 90 days from May 
to August 1990, and this supports the claim.  Orders 036-474, 
dated in February 1990, show the appellant was ordered to 
active duty for training, under 32 U.S.C. § 505, from May 11, 
1990 to August 16, 1990, plus allowable travel time.  The 
orders are stamped that he arrived on May 9, 1990 and was 
released to inactive duty on August 7, 1990.  Pay records 
show pay from May 10 to 31, June 1 to 30, and July to 31.  
Also of record is a report of contact showing the appellant 
was recalled to his unit on August 6, 1990, effective that 
date.  With regard for travel time, the Board concedes the 
appellant had 90 days active duty for training.  38 C.F.R. 
§ 3.6 (1998).  

If a veteran serves 90 days or more, service connection for 
certain listed chronic diseases, including psychoses such as 
paranoid schizophrenia, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (12) (1998).  The term "active duty" 
means full-time duty in the Armed Forces, other than active 
duty for training. 38 U.S.C.A. § 101 (21) (1998).

However, the appellant did not have any active duty, since he 
was only on active duty for training or inactive duty.  Also, 
it has not been established that he has a disability due to 
disease or injury while on active duty for training or a 
disability due to injury while on inactive duty training.  
Consequently, he does not meet the definition of veteran.  
38 U.S.C.A. § 101(12), (21), (24) (1998).  Since he does not 
meet the definition of veteran, the presumptions of 
38 U.S.C.A. §§ 1112, 1137 (1998) do not apply.  

More significantly, there is no evidence that a psychosis was 
manifested to a degree of 10 percent or more during the year 
after the 90 days of active duty for training.  As discussed 
above, in the year after the appellant finished his active 
duty for training, in August 1990, there were no diagnoses of 
a psychoses from a competent source.  The only evidence 
during that time period diagnosed a personality disorder.  
While the appellant asserts that a psychosis was manifested, 
there is no evidence from a competent source that anything 
other than a personality disorder was manifested in the year 
after his 90 days active duty for training in 1990.  

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The rating decision, 
statement of the case and supplemental statements of the case 
adequately informed him of the lack of evidence to support 
his claim, in accordance with 38 U.S.C.A. § 5103 (West 1991).  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  He has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for paranoid schizophrenia is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

